DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 02/24/2022.
Claims 1-35 have been cancelled in the instant response.
Claims 36-55 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 43, on line 9, change “via an F1” into --- via the F1 ---.
In claim 43, on line 12, change “via an F1” into --- via the F1 ---.
In claim 44, on line 2, change “at least one processor” into --- at least one processor; ---.
In claim 44, on line 10, change “performing non-real-time processing” into --- performing real-time and non-real-time processing ---.
In claim 44, on line 13, change “both real-time and non-real-time processing” into --- both the real-time and non-real-time processing ---.
In claim 44 on line 13, change “set of M user” into --- set of the M user ---.
In claim 50, on line 5, change “at user” into --- at the user ---.
In claim 51, on line 5, change “the sending the context” into --- the sending of the context ---.
Allowable Subject Matter

Claims 36-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is clear from the prosecution history (see Office Action, dated 11/26/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        3/15/2022